.. ..



                               :

                     -...:.o


OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                   AUSTIN
Homreblo           Oanptoa      White, Pa@ 3


                     All moh a prom6 olafa an4 leeeunto lball
           $*piid     tram th8 s frloorr* Salerr Fund unlrrr abhor-
           wise    protldea         boroln.”

                   Ordlnarllybond prmiuu le mwdloard in tb fon-
goin        ltatute,   lr a aid In adranoo eorering 0 period Bi one
      Thelta ta taPArt1010 3699) aa lmn6e6 boouo erreet-
r+z%080be* 3, 1941. rhea the County TMaouru,   County
Auditor, County Corioolonrrr   ad tbr Gouaty School Supor-
labmdent -a0 their orrlalal bond0 ia tie year 19U, arid
oktot    laMorlr;lsigthr lbe** nrwd ofrlola l to aiarge
neoeooory bond prmdaa8 to the oounty rs&$ # teotire. Then-
fore, it lo our oplnloat&t    tbr oounty oannot logallt re-
irburoothe rouat~ ottlolrlaheretororeuntIened tar bond
pmipru            p0ia br      th      rar th4   f-0~   19u.
          The lta tute(Art1010 3699) use lrtarblro w&n ~$4
orrioialr ma0 tti0wir
                    orrioirl  bona0ror tbo yw 19u. Bare
lfo r ’,
      them are no root0 berore uo thot  *da lndloate   t&t
00id l0wf otrloialo 00hipiiaa  dth th6 p~otf~i~no  0r eaid
otatute  ii3 pnaentiry     their    lpplloatiwo     to tk  Coml.80io~rot
Wart lOaOTO@a by the County Aobltor 08 80 whether fwdr
were availablein ths oirlo8rat Selary Irandror paw&                 ol
ouch lxpenoea,    ltrtind; tbr kfnd, prob8blolamnt or oxpond-
1 8~0 lAd th0 AOtIa OO         foit~
                                   rlXp e~Oe0   r OrbOAd prdw      80 k
paare on, praaoktinrb ma allomd by tha Commlooi~~~era*
CouPt. It will ba aokd that the ltatutomakar ao prwlnlon
for    a    reiund or relaburoamnt               ier bond psw&mo      paid by    said
00kwt 0rri0m0.                      Unleom or;& oountx     ortioidr   oo~plloa    ritb
the protlrlonrot the 8tatutr ao herototorr aentlenti,   lb
I# our oplanion t&t t&o oounty aamot l*gallr relmbuxwe tb,
oounty orrielalr ror hod pnmlm     paid br thorn.. In the r&
lo na o or l  faoto to the mntrer'f,wo looam tbrt the lowty
orrlolalo          d
                   Y d   not    oemplr with the protlolono of Artiolr 3699,
lup r.
     e If we ore oarroot                in thim lmmptloa,   pu am reopaot-
fully a&lad              bbat the $oPint *arUM now lo&allyNlUIad or
nl~buroo the                          il for bond predw
                         ooentf oiflela                   paid bl tboa
for the year 19c4.